OPINION OF THE COURT
Per Curiam.
J. Kevin Meneilly has submitted an affidavit dated January 3, 2002, in which he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
Mr. Meneilly avers that his resignation is submitted freely, voluntarily, and not subject to coercion or duress and that he is unable to practice law as a result of his resignation.
Mr. Meneilly acknowledges that he was suspended from the practice of law as a result of his conviction of a serious crime, to wit, conspiracy to defraud the United States, in violation of 18 USC § 371 and 26 USC § 7206 (1) and (2). He also acknowledges that a disciplinary proceeding was commenced against him based on his conviction and that the matter was assigned to the Honorable Joseph A. Esquirol, as Special Referee, to hear and report. He further acknowledges that, during the course of the disciplinary proceeding, his conviction was affirmed by the United States Court of Appeals for the Second Circuit.
Mr. Meneilly acknowledges that this Court could, in any order permitting him to resign, require him to make monetary restitution to any person whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for the same. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him, and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Prior to the tendering of Mr. Meneilly’s resignation, the petitioner moved to confirm the report of the Special Referee sustaining the one charge of professional misconduct against the respondent.
*171Inasmuch as the proffered resignation complies with all applicable Court rules, it is accepted. The respondent is disbarred, effective immediately, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Krausman, JJ., concur.
Ordered that the resignation of J. Kevin Meneilly is accepted and directed to be filed; and it is further,
Ordered that the petitioner’s motion to confirm the report of the Special Referee is denied as academic; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, J. Kevin Meneilly is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that J. Kevin Meneilly shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, J. Kevin Meneilly is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.